FILED
                            NOT FOR PUBLICATION
                                                                               DEC 28 2020
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 19-10296

              Plaintiff-Appellee,                D.C. No.
                                                 3:18-cr-08173-SMB-1
 v.

BRETT ALLYN BEGAY,                               MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan Brnovich, District Judge, Presiding

                     Argued and Submitted December 11, 2020
                             San Francisco, California

Before: W. FLETCHER, IKUTA, and VANDYKE, Circuit Judges.
Special concurrence by Judge IKUTA; Concurrence by Judge VANDYKE

      Brett Allyn Begay challenges his sentence for abusive sexual contact of a

child on an Indian reservation, in violation of 18 U.S.C. §§ 1153, 2244(a)(5), and

2246. Though Begay waived his right to appeal in his plea agreement, we have

jurisdiction to hear constitutional challenges to the sentence. See United States v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Bibler, 495 F.3d 621, 624 (9th Cir. 2007). Begay challenges as unconstitutional

three special conditions attached to his supervised release. We affirm.

      1. Special Conditions 11 and 12: We review these conditions de novo

because Begay objected to them at sentencing. United States v. Aquino, 794 F.3d

1033, 1036 (9th Cir. 2015). Begay argues that they unconstitutionally infringe his

protected liberty interests, violate his rights to travel and associate, and are vague

and overbroad. We hold that these conditions are constitutional.

      In limiting Begay’s contact with children, including his own if and when he

has them, special condition 11 closely resembles other conditions imposed on

those who commit sex crimes against children. See, e.g., United States v. Bee, 162

F.3d 1232, 1235–36 (9th Cir. 1998) (imposing a similar restriction on contact with

children, “unless approved by [the defendant’s] probation officer”). While special

condition 11 lacks a probation officer exception, this distinction is not salient

because Begay currently lacks a protected liberty interest in associating with any

children. If circumstances change—for example, if Begay has his own

children—he may petition the court to modify the condition. See 18 U.S.C.

§ 3583(e)(2); United States v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002). We

express no view on whether and in what circumstances the condition should be

modified.


                                            2
      While condition 12 significantly limits Begay’s contact with his family, such

limitations may be appropriate where the court finds that “a defendant has a

proclivity for sexual violations of familial relationships.” United States v. Wolf

Child, 699 F.3d 1082, 1099 (9th Cir. 2012). Here, the judge explicitly noted that

Begay’s crimes against his niece had “violated the family trust.” Moreover, the

district court judge modified this condition at sentencing to clarify that it did not

“apply to [Begay’s] mother or adult siblings.”

      2. Special Condition 13: We review this special condition for plain error

because Begay did not object to it either in his sentencing memorandum or at

sentencing. United States v. Johnson, 626 F.3d 1085, 1088 (9th Cir. 2010). We

hold that special condition 13 is unconstitutionally vague and overbroad but that it

is not plainly erroneous.

      A condition is unconstitutionally vague in violation of due process if its

terms are “so vague that men of common intelligence must necessarily guess at its

meaning and differ as to its application.” United States v. Hugs, 384 F.3d 762, 768

(9th Cir. 2004) (citation omitted); see, e.g., United States v. Hall, 912 F.3d 1224,

1226 (9th Cir. 2019) (per curiam) (holding that a condition permitting the

defendant to contact his son only for “normal familial relations” was

unconstitutionally vague). A vague and overbroad condition “cannot be ‘saved’


                                            3
merely because the government promises to enforce it in a narrow manner.”

United States v. Soltero, 510 F.3d 858, 867 n.10 (9th Cir. 2007) (per curiam).

      Special condition 13 prohibits Begay from “go[ing] to, or remain[ing] at,

any place where [he] know[s] children under the age of 18 are likely to be,

including parks, schools, playgrounds, and childcare facilities.” The condition is

not limited to the four examples; it only “includ[es]” them. This condition thus

may be read as prohibiting Begay from going to “any” place where Begay knows

children are “likely to be”—including a gas station, a grocery store, a church, or

even a McDonalds.

      We have upheld conditions that prohibit sex offenders from loitering near

“school yards, parks, playgrounds, arcades, or other places primarily used by”

children. Bee, 162 F.3d at 1235–36 (emphasis added); see also United States v.

Daniels, 541 F.3d 915, 928 (9th Cir. 2008). The condition here sweeps far more

broadly because it prohibits Begay from “go[ing]” to “any” place where children

are “likely to be.” Nor does the condition permit the probation officer to clarify its

scope. By requiring Begay to guess at his peril the probability that children will be

in a location, the condition is unconstitutionally vague and overbroad.

      However, we do not correct the error in special condition 13 because we

hold that the district court did not commit plain error. See Johnson v. United


                                           4
States, 520 U.S. 461, 466–67 (1997). The government insists that it will not

enforce this condition in an overbroad manner, but this promise does not save the

condition. See Soltero, 510 F.3d at 867 n.10. The district court may, of course,

modify the wording of this condition, but we will not direct it to do so.

      AFFIRMED.




                                          5
                                                                                 FILED
U.S. v. Begay, No. 19-10296                                                      DEC 28 2020
Ikuta, J. specially concurring.                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


      I would enforce Begay’s appeal waiver and dismiss the appeal without

reaching the merits of his claims.

      In his plea agreement, Begay waived “any right to file an appeal that

challenges . . . any aspect of the [his] sentence.” Yet, he now appeals the

conditions of his supervised release, which are undeniably within the scope of his

appeal waiver. See United States v. Joyce, 357 F.3d 921, 923 (9th Cir. 2004).

      We have held that an appeal waiver does not apply if a sentence “exceeds

the permissible statutory penalty for the crime or violates the Constitution.”

United States v. Bibler, 495 F.3d 621, 624 (9th Cir. 2007). Begay does not raise a

colorable claim that Special Condition 13 is unconstitutionally void for vagueness.

A law is not unconstitutionally vague merely because it lacks “mathematical

certainty.” Grayned v. City of Rockford, 408 U.S. 104, 110 (1972). And “the

Constitution does not require impossible standards,” United States v. Petrillo, 332

U.S. 1, 7 (1947), or expect “perfect clarity and precise guidance,” Holder v.

Humanitarian L. Project, 561 U.S. 1, 19 (2010).1 In prohibiting Begay from


      1
        The concurrence acknowledges that the Constitution does not require
“mathematical certainty,” but urges that Begay is “entitled” to more precision and
specificity in Special Condition 13. Concurrence at 2. But a supervised release
condition is not impermissibly vague when it fails to provide more clarity than
what the Constitution requires.
frequenting “any place where you know children under the age of 18 are likely to

be, including parks, schools, playgrounds, and childcare facilities,” Special

Condition 13 prohibits Begay from frequenting places that he knows are as likely

to include children as are parks, schools, playgrounds, and childcare facilities.

Moreover, any concern that the condition “fails to provide people of ordinary

intelligence” an understanding of what conduct it prohibits is ameliorated when the

condition contains a scienter requirement, as it does in this case. See Hill v.

Colorado, 530 U.S. 703, 732 (2000).

      Nor does Begay raise a colorable claim that Special Condition 13 is

otherwise illegal under Bibler, given that he does not argue that the condition

exceeds the permissible statutory penalty for the crime. 495 F.3d at 624. To the

extent our cases suggest that an appeal waiver does not apply so long as a

defendant raises any claim of error, see United States v. Dailey, 941 F.3d 1183,

1188–89 (9th Cir. 2019), they are mistaken. Such a merits inquiry defeats the

purpose of an appeal waiver, given that “[t]he whole point of a waiver . . . is the

relinquishment of claims regardless of their merit.” United States v. Nguyen, 235

F.3d 1179, 1184 (9th Cir. 2000), abrogated on other grounds as recognized by

United States v. Rahman, 642 F.3d 1257, 1259 (9th Cir. 2011) (emphasis in

original). Moreover, such an approach makes no distinction between a defendant

who waives the right to appeal and one who does not. Where a defendant
“knowingly and voluntarily waived the right to appeal every aspect of his

sentence,” and where “the government upheld its end of the deal,” the government

“is entitled to the benefit of its bargain.” United States v. Cortez-Arias, 425 F.3d

547, 548 (9th Cir. 2005) (emphasis in original). Accordingly, I would dismiss

Begay’s claims as barred by the appeal waiver.
                                                                          FILED
USA v. Begay, No. 19-10296
                                                                           DEC 28 2020
VANDYKE, Circuit Judge, concurring.                                    MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS

      I concur, and write separately only to emphasize the sweeping breadth of

special condition 13 as written. It blanketly prohibits Begay from going to “any

place where you know children … are likely to be.” The memorandum disposition

is correct that the four examples listed in the condition don’t cabin its comprehensive

scope, because the condition expressly states those are merely examples of what the

prohibition “includ[es],” not limitations on the scope of the condition. See also

Antonin Scalia & Brian A. Garner, Reading Law: The Interpretation of Legal Texts

202–05 (2012) (observing that the ejusdem generis canon is not applicable to this

circumstance; “[a]uthorities have traditionally agreed that the specific-general

sequence is required, and that the rule does not apply to the general-specific

sequence”).

      Everyone, including the government at oral argument, acknowledges that

special condition 13 couldn’t actually have been intended to prevent Begay from

walking up to the counter at a McDonald’s. But that is what it says. Because

everyone—including Begay—knows that children are likely to be at a McDonald’s.

      Judge Ikuta’s reliance on Supreme Court cases stating that “mathematical

certainty” is not required to avoid a vagueness problem and that “the Constitution

does not require impossible standards,” is, respectfully, misplaced. First, if special
condition 13 was actually applied consistent with its plain text—prohibiting Begay

from going to “any place where you know children … are likely to be”—then that

condition itself requires an “impossible standard.” Which is why nobody seems to

want to read it as saying what it actually says. On the other hand, if it doesn’t mean

what it actually says, then who knows what it means? Does it prevent Begay from

going to a McDonald’s or a grocery store, or not? While everyone agrees that

“mathematical certainty” is not required, Begay is entitled to at least some clarity

about whether he can go to a McDonald’s or a grocery store or to church—all places

everyone “know[s] children … are likely to be.” As written, the only “mathematical

certainty” provided by condition 13 is that nobody thinks it should be read to say

what it, in fact, plainly says.

       Special condition 13 should say what it means, not mean what everyone thinks

it should mean despite what it says.